Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The current application is a regular application which filed on Oct. 23, 2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.

Response to Arguments
Applicant's arguments filed 09/23/2022 have been fully considered and are moot in view new grounds of rejection. Applicant's arguments with respect to the claims have been considered.  The arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 & 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20190018419) in view of Tengler (20080082261).
With regard to claim 1, Lee discloses a system for closest in path vehicle following, comprising: 
a first vehicle, wherein the first vehicle is a vehicle to be controlled (a vehicle 100, see at least [0051]-[0052]+), the first vehicle including:
a sensor device generating data related to a second vehicle including a closest in path vehicle operating upon a drivable surface in front of the first vehicle (Object detecting apparatus 300 detects objects in front of the vehicle 100, see at least [0117]-[0130]+); 
a navigation control module including a computerized processor operable to: monitor the data from the sensor device; evaluate the data to determine a quality measure of a path followed by the second vehicle (processor 470 tracks the objects and predicts the driving path, see at least [0140]+ & [0261]0262]+), 
wherein determining the quality measure of the path includes determining whether the second vehicle is tracking a lane of travel (the potential driving routes of the other vehicles, see at least [0260]-[0261]+); and 
Generating an expected driving route based on the predicted driving path of the other vehicles, see at least [0264]-[0265]+)
a vehicle control module controlling the first vehicle based upon the expected navigation path (see at least [0270]-[0280]+).  
Lee fails to teach when the quality measure of the second vehicle is above a high-quality candidate threshold, generate a breadcrumbing navigation path based upon the data, wherein generating the breadcrumbing navigation path includes utilizing a plurality of sensed locations of the second vehicle to set a path for the vehicle to be controlled.
 Tengler discloses a vehicle which generates a breadcrumbing navigation path based upon the sensor data, wherein generating the breadcrumbing navigation path includes utilizing a plurality of sensed locations of the second vehicle to set a path for the vehicle to be controlled (see at least [0044]-[0047]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lee by including to generate a breadcrumbing navigation path based upon the sensor data, wherein generating the breadcrumbing navigation path includes utilizing a plurality of sensed locations of the second vehicle to set a path for the vehicle to be controlled as taught by Tengler for safety in driving.


With regard to claim 2, Tengler teaches that the system of claim 1, wherein determining the quality measure further includes quantifying the path followed by the second vehicle with a numerical value (see at least [0047]+).  

With regard to claim 3, Tengler teaches that the system of claim 1, wherein evaluating the data further includes: determining an oscillation of the second vehicle on the drivable surface based upon the data; comparing the oscillation to a threshold oscillation value; and determining the quality measure of the second vehicle based upon the comparing (see at least [0047]-[0048]+).  

With regard to claim 4, Tengler teaches that the system of claim 3, wherein determining the oscillation of the second vehicle comprises monitoring a heading error of the second vehicle (calculating the other vehicle’s lane offset, see at least [0047]+).  

With regard to claim 5, Tengler teaches that the system of claim 3, wherein determining the oscillation of the second vehicle comprises monitoring a lateral position error of the second vehicle (calculate lane offset values with the GPS points, see at lest [0047]+).  

With regard to claim 6, Tengler teaches that the system of claim 3, wherein determining the oscillation of the second comprises monitoring a relative position of the second vehicle to another vehicle on the drivable surface (the lead vehicle #1 communicates its path with GPS points V1(1), V1(2), and etc. to the following vehicle, see at least [0047]+).  

With regard to claim 7, Tengler teaches that the system of claim 3, wherein determining the oscillation of the second vehicle comprises monitoring a curvature error of the vehicle (detecting the vehicles are traveling into the potentially inadequate safety zone, see at least [0057]+)  

With regard to claim 8, Tengler teaches that the system of claim 1, wherein evaluating the data comprises: determining a stability of the second vehicle on the drivable surface based upon the data; comparing the stability to a threshold stability value; and determining the quality measure of the second vehicle based upon the comparing (see at least [0057]-[0059]+).  

With regard to claim 10, Tengler teaches that the system of claim 8, wherein determining the stability of the second vehicle on the drivable surface comprises evaluating a dynamic trajectory of the second vehicle in relation to the lane of travel (see at least [0057]+).  

With regard to claim 11, Lee teaches that the system of claim 1, wherein the sensor device comprises one of a camera device, a radar device, a lidar device, and an ultrasonic device (see at least [0117]+).  

With regard to claim 12, Tengler teaches that the system of claim 1, wherein controlling the first vehicle based upon the breadcrumbing navigation path comprises: determining a lane geometry on the drivable surface; fusing the lane geometry with the breadcrumbing navigation path to create a fused navigation path; and controlling a trajectory of the first vehicle based upon the fused navigation path (the control unit 20 selects the incoming messages from preceding vehicles that are traveling ahead of the host vehicle, see at least [0052]-[0053]+).  

With regard to claim 13, Tengler teaches that the system of claim 1, wherein the vehicle control module further controls a distance from the second vehicle based upon the quality measure (controlling vehicle with the appropriate following distance, see at least [0039]+).  

With regard to claim 14, Tengler teaches that the system of claim 1, wherein the vehicle control module further controls vehicle braking based upon the quality measure (see at least [0033]+).  

With regard to claim 15-16, Lee discloses a system for closest in path vehicle following, comprising: 
a first vehicle, wherein the first vehicle is  a vehicle to be controlled (a vehicle 100, see at least [0051]-[0052]+), the first vehicle including: 
a sensor device of generating data related to a second vehicle including a closest in path vehicle operating upon a drivable surface in front of the first vehicle (Object detecting apparatus 300 detects objects in front of the vehicle 100, see at least [0117]-[0130]+);
a navigation control module including a computerized processor operable to monitor the data from the sensor device; evaluate the data to determine a quality measure of a path followed by the second vehicle, wherein determining the quality measure of the path includes determining whether the second vehicle is tracking a lane of travel and wherein the quality measure includes a numerical value quantifying a quality of the path followed by the second vehicle (processor 470 tracks the objects and predicts the driving path, see at least [0140]+ & [0261]0262]+ & the potential driving routes of the other vehicles, see at least [0260]-[0261]+);  and 
Generating an expected driving route based on the predicted driving path of the other vehicles, see at least [0264]-[0265]+)
a vehicle control module controlling the first vehicle based upon the expected navigation path (see at least [0270]-[0280]+).  
Lee fails to teach when the quality measure of the second vehicle is above a high-quality candidate threshold, generate a breadcrumbing navigation path based upon the data, wherein generating the breadcrumbing navigation path includes utilizing a plurality of sensed locations of the second vehicle to set a path for the vehicle to be controlled.
 Tengler discloses a vehicle which generates a breadcrumbing navigation path based upon the sensor data, wherein generating the breadcrumbing navigation path includes utilizing a plurality of sensed locations of the second vehicle to set a path for the vehicle to be controlled (see at least [0044]-[0047]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Lee by including to generate a breadcrumbing navigation path based upon the sensor data, wherein generating the breadcrumbing navigation path includes utilizing a plurality of sensed locations of the second vehicle to set a path for the vehicle to be controlled as taught by Tengler for safety in driving.

With regard to claim 17, Tengler teaches that the process of claim 16, wherein evaluating the data further includes evaluating a stability of the path followed by the second vehicle (determining the current travelling condition, see at least [0057]+).
  
With regard to claim 18, Tengler teaches that the process of claim 16, wherein evaluating the data further includes evaluating an oscillation of the path followed by the second vehicle (detecting a potentially inadequate safety zone, see at least [0057]+).  

With regard to claim 19, Tengler teaches that the process of claim 16, further comprising automatically stopping the first vehicle if the quality measure of the second vehicle is below a full stop warranted threshold (braking the vehicle, see at least [0057]-[0058]+).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662